Case 0:20-cr-60158-WPD Document 1 Entered on FLSD Docket 08/19/2020 Page 1 of 5

         A0 91(Rtv.0109) CrlrninalComplainî

                                          UNITED STATESDISTRICT COURT
                                                               forthe
                                                    SotlthernDistrictofFlorida
                        UnitedStatesofAmerica
                                     v.
                                                                          CmseNo,20.6366-5N0W
                          Daunte Rlnk-Mtmn.



                                                     CRIM INAL COMPLAINT
              1,ttleccmplainantin S
                                  hiscasc.stat:tltatthefollowingi       struetothebestofmyu owlcdgeaadbetitf.
        Onoraboutthedatels)of            J%% .aë-  :ç:ç-.....--....---- - . intheçountyof      Broward
                                                                                                  -.-             - - -..- .-   inthe
            southern-- .. Distrigtor          !i1p.
                                              .   fj#.
                                                     #..
                                                       -.-.
                                                          ... .-..- , t
                                                                      hedefendanqs)violated:
        18U.      Codex
                      &ec//tlz?                                            Opkn.%eDe-çcr/p/ïoa
              S.C.#2251(a)                                           Producti
                                                                            onnfChildPornography.




              -
              rhiscriminalcomplainlisbasedonthcselkcts;
        SeeaqachedApîdavit.



               W Continuedontheattachedsheet.


                                                                                          Co- 1aintmt'xsignature                  '-'
                                                                        --     --    ns.cartqr.Tas.Forceofhc
                                                                                                           'er.FBI
                                                                                               Printedz?a-eond////e
           Sworntoandsubscribtdbeforemetelephonicallyyhis 18th dayofAugust2020.


                                                                                               Judge::zignature
       Cityl
           mdMate:                  Fo@Lauderdal
                                               ejFMr.i
                                                     -d:.
                                                        --              ---   kpranaS,Snow.tlni
                                                                                              tddState:Mx istrataJudne
                                                                                         Pri
                                                                                           nto a- eana?//e
Case 0:20-cr-60158-WPD Document 1 Entered on FLSD Docket 08/19/2020 Page 2 of 5




                    AFFIDA VIT IN SUPPOR T O F CRIM INAL C OM PLM NT

          1,JasonS.Carter,having been duly sworn,hereby deposeandstate:

                        INTR OD UCTIO N AN D A GENT BACK GR O UN D

                  lam currently a TFO with the FBI.Ihave been a sw orn law enforcem entofficer

   with CoralSpringsPolict Departm entsince2011.Iam ourrently assignedto theFBlM iam iChild

   Exploitation Taskforce. ln this capacity,Iam responsible forconducting crim inalinvestigations

   of statutes contained in Title 18 ofthe United States Code,including crim es related to child
   pornography and the sexualexploitation ofchildren.

                  Ihave participated in investigations ofpersons suspected ofviolating federalchild

   pornographylaws,includingTitle 18,UnitedStatesCode,Sections2251,2252and2252A . These
   investigations have included the use of surveillance techniques, theinterviewingofsubjectsand

   witnesses,andtheplanningand execution ofarrest,search,andseizurewarrants. ln the course of
   these investigations, I have reviewed thousands of still im ages and videos containing child

   pornography and im agesdepicting m inorchildren engaged in sexually explicitconducton various

   form sofelectronicm edia including com puters,digitalcam eras, and w irelesstelephones,and have

   discussed and reviewed these m aterials w ith other law enforcem ent ofticers. l have also

   padicipated in training program s for the investigation and enforcem ent of ftderal child

   pornography law s relating to the use of com puters forreceiving, transm itting,and storing child

   pornography.

                  Im akethisAftsdavitin orderto establish probable causeto believethaton orabout

   June 28,2020,in the Southern District ofFlorida,Daunte Beck-M oon (hereinafterS'BECK-
   MOON'')didemploy,use,persuade,induce,entice,andcoerceaminortoengageinanysexually
Case 0:20-cr-60158-WPD Document 1 Entered on FLSD Docket 08/19/2020 Page 3 of 5




   explicitconductforthe purposeofproducing any visualdepiction ofsuch condud , using m aterials,

   that is, a cam tra, that had been m ailed, shipptd, and transported in interstate and foreign

   com m erce,by any m eans,and such visualdepiction had actually been transported and transm itted

   using any m eans and facility of interstate and foreign com m erce and in and affeding interstate

   commerce,a1linviolationofTitle18,UnitedStatesCode,Sections2251(a)and(e).
          4.     The facts in this Affidavitcom e from m y personalobservations, m y training and

   experience,and inform ation obtained from otheragentsand witnesses. ThisA ffidavit isintended

   to show m erely thatthere is sufficientprobable cause forthe requested w arrant and doesnot set
   forth allofm y know ledge aboutthism atter.

                                           PRO BABLE C AUSE

          5.     O n or aboutJune 30,2020,atapproxim ately 6:30 p.m .,the CoralSpringsPolice

   Department (EECSPD'') was contacted by Rachel Anne W ilson (hereinafter referred to as
   çdW ilson'').W ilsonwantedtoreportanunrelatedcrimecommittedbyBECK-MOON.Duringthe
   course ofan interview with CSPD detectives,W ilson advised thatseparate and apartfrom the

   unrelatedcrimeshewasreporting,shehadreceivedavideo(tdtheVideo'')from BECK-MOON on
   oraboutJune28,2020,whichshowedhim molestingatwo-year-oldinfant(hereafterreferredto
   asddMinorVictim'').
          6.     W ilson advised that she received the V ideo on June 28, 2020, via W hatsApp

   Messenger(hertinafterçEW hatsApp''),1throughthetelephonenumbersherecognizedasbelonging

   lW hatsApp isan Am erican freeware, cross-platform messagingandVoiceoverIP(Vo1P)service
   owned by Facebook,Inc.Itallow s users to send textm essages,m ake voice and video calls, and
   share im ages,docum ents,user locations,and otherm edia.W hatsApp's clientapplication runson
   m obiledevicesbutisalso accessible from desktop com puters,as long asthe user'sm obile device

                                                 2
Case 0:20-cr-60158-WPD Document 1 Entered on FLSD Docket 08/19/2020 Page 4 of 5




    to BECK-M OON .Law enforcem entconfinned thatthe num berused in the W hatsApp m essenger

   thatsentthe Video to W ilson,isregistered to BECK -M OON .

                  W ilson voluntarily provided a copy ofthe V ideo to law enforcem ent. The V ideo

   depictsan adultblack m ale recording him selfon a cellulartelephonew hile perform ing oralsex on

   an infant.TheVideo isapproximately 10 secondslong and W ilson positively identified them ale

   in thevideo asBECK-M OON .

          8.      Law enforcementofficersalso spokewith TahliaButler(6%utler''),withwhom
   BECK-M O ON shares a child with, regarding the V ideo. Butler positively identifed BECK -
   M OON in the Video,and advised she recognized the clothing BECK-M OON waswearing, the

   décorofthe room ,and the bedsheets.ltshould also benoted thattheV ideo clearly depictsBECK-

   M O0N 'sface and body.

                 Law enforcem ent obtained a copy of BECK -M O ON 'S Florida D river's Iicense

   photograph.The individualin the V ideo appears to be consistentw ith the individualdepicted as
   BECK-M OON in the Florida Driver'sLicense database.

          10.    Law enforcem entconducted a subsequentsearch ofBECK-M OON 'Sresidenceand

   was able to conGnn thatBECK -M OON 'S residence is consistentw ith the room identiised in the

   Video.W hen law enforcem entm ade contactw ith BECK-M OON , they discovered thatBECK-

   M OON performed a factory reseton hiscellulartelephone,w hich is a Sam sung Galaxy.

                 BECK-M OON created the V ideo on a Sam sung G alaxy cellulartelephone, m odel

   A205U,lM E #355198110198226,which w asm anufactured outside ofthe state ofFlorida.

   rem ains connected to the lnternet while they use the desktop app. The service requires users to
   provide astandard cellularm obile num berforregistering w ith the service.
Case 0:20-cr-60158-WPD Document 1 Entered on FLSD Docket 08/19/2020 Page 5 of 5



                                               CONCLUSION
                         Based on theaforementioned factuali
                                                           nformation,youraffiantrespectfullysubmits
             thatthcre isprobabltcause to belizve tt
                                                   u tDAUNTE BECK-M OON uid commh aviolation of
             Titlel8.UnitedStatesCode.Section2251(a)and(e).
                   FURTHER YOUR AFFIANT SAYETH NAUGHT.




                                                                        .Car
                                                                           ter.Task ForceOmcer
                                                                 FederalBureau oflnvestigation

             Swom toandsubscribcdbeforemetelephonicallythislBthhyofAugust,2020.



            L     NA S.SNOW
                                1.
            UNITED STATES M AGISTRATE JUDGE




                                                     4
